Exhibit 10.12

EMPLOYMENT CONTRACT

(as amended and restated November 20, 2008)

THIS EMPLOYMENT CONTRACT (hereinafter referred to as this “Agreement”),
effective as of July 15, 2007, and amended and restated effective as of
November 20, 2008, by and between HERBERT D. KELLEHER (hereinafter referred to
as the “Employee”), a resident of Dallas, Texas, and SOUTHWEST AIRLINES CO.
(hereinafter referred to as “Southwest”, which term shall include its subsidiary
companies where the context so admits), a Texas corporation,

W I T N E S S E T H:

WHEREAS, the Employee has served as an officer of Southwest since February 1,
1982, initially pursuant to an Employment Contract dated as of February 1, 1982,
later pursuant to Employment Contracts dated as of January 1, 1985, January 1,
1988, January 1, 1992, January 1, 1996, January 1, 2001 and most recently
pursuant to an Employment Contract dated as of July 15, 2004 (such Employment
Contracts being referred to collectively as the “Old Contracts”); and

WHEREAS, effective as of July 15, 2007, the Employee and Southwest entered into
this successor agreement for the continuing services of the Employee (the “2007
Agreement”), which also amended and restated certain provisions of the Old
Contracts; and

WHEREAS, the Employee and Southwest desire to amend and restate the 2007
Agreement in accordance with the provisions of the final regulations promulgated
pursuant to Section 409A of the Internal Revenue Code, as well as other
Department of Treasury and Internal Revenue Service guidance;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and promises contained herein, Southwest and the Employee agree as
follows:

I. POSITION, DUTIES AND AUTHORITY

 

A. POSITIONS; RETIREMENT FROM OFFICE; AND CONTINUED EMPLOYMENT. The Employee
shall perform such corporate duties and discharge such corporate
responsibilities as are designated by the Board of Directors and he shall serve
as both Chairman of the Board and Chairman of the Executive Committee of the
Board without additional compensation hereunder. Effective at the Annual Meeting
of Shareholders for Southwest to be held in May 2008, the Employee shall retire
from the Board of Directors of Southwest and from his positions as Chairman of
the Board and Chairman of the Executive Committee of the Board. Notwithstanding
such retirements, Employee shall remain an employee of Southwest through
July 14, 2013, and during the period of such employment the Employee shall
discharge the obligations set forth in Paragraph I-B of this Agreement. The
Employee may elect to terminate his employment at any time prior to July 15,
2013 as provided in Paragraph V-E of this Agreement.

 

B. DUTIES. For so long as Employee remains Chairman of the Board of Directors
hereunder, the Employee’s duties shall include responsibility for overseeing the
implementation of Southwest’s current and long range business policies and
programs and handling such other functions or segments of Southwest’s business
as may be directed from time to time by the Board of Directors. Thereafter, the
Employee agrees that he shall make himself generally available at the offices of
Southwest in order to consult, upon request, with the Chief Executive Officer of
Southwest, or his designees, as to the business, properties or operations of
Southwest. At all times during his employment the Employee shall generally
conform to all policies of Southwest as they may apply to an employee of his
level of duties and obligations.

 

- 2 -



--------------------------------------------------------------------------------

C. AUTHORITY. The Employee shall be vested with all authority reasonably
necessary to carry out his duties and responsibilities as set forth in this
Article I.

 

D. NECESSARY SUPPORT AND ENVIRONMENT. Throughout the term of this Agreement, the
Employee shall be provided with the office suite and appurtenances thereto that
he occupied, and utilized, on July 15, 2007 and with the staff support that he
received as of such date.

II. EMPLOYEE’S OBLIGATIONS

 

A. TIME AND EFFORTS. During the term of his employment hereunder, the Employee
shall devote such time and effort as is required to discharge his duties
hereunder.

 

B.

NON-COMPETITION. The Employee recognizes and understands that in performing the
duties and responsibilities of his employment as outlined in this Agreement and
pursuant to his employment at Southwest prior to the execution of this
Agreement, the Employee has occupied and will occupy a position of trust and
confidence, pursuant to which the Employee has developed and acquired and will
develop and acquire experience and knowledge with respect to various aspects of
the business of Southwest and the manner in which such business is conducted. It
is the expressed intent and agreement of the Employee and Southwest that such
knowledge and experience shall be used in the furtherance of the business
interests of Southwest and not in any manner which would be detrimental to such
business interests of Southwest. The Employee therefore agrees that, so long as
the Employee is employed pursuant to this Agreement, unless he first secures the
consent of the Board of Directors of Southwest, the Employee will not invest,
engage or participate in any manner whatsoever, either personally or in any
status or capacity (other than as a shareholder of less than one percent [1%] of
the capital stock of a publicly owned corporation), in any

 

- 3 -



--------------------------------------------------------------------------------

 

business or other entity organized for profit engaged in significant competition
with Southwest in the conduct of its air carrier operations anywhere in the
States of Texas, Louisiana, Oklahoma, New Mexico, Missouri, Arizona, Nevada,
California, Arkansas, Alabama, Tennessee, Kentucky, Michigan, Indiana, Ohio,
Maryland, Illinois, Utah, Washington, Oregon, Nebraska, Florida, Idaho,
Mississippi, New Hampshire, New York, Rhode Island, Connecticut, North Carolina,
Virginia, Pennsylvania, and Colorado. Although the Employee and Southwest regard
such restrictions as reasonable for the purpose of preserving Southwest and its
proprietary rights, in the event that the provisions of this Paragraph II-B
should ever be deemed to exceed the time or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time or
geographic limitations permitted by applicable laws.

III. TERM

 

A. TERM. This Agreement and the Employee’s employment hereunder shall commence
and become effective on and as of July 15, 2007. The term of such employment
shall expire on July 15, 2013, unless extended by consent of the parties hereto
or earlier terminated pursuant to the provisions of Article V.

IV. EMPLOYEE’S COMPENSATION

 

A. BASE SALARY. The Employee’s annual Base Salary for each year during the term
of this Agreement shall be $400,000. The Employee’s Base Salary shall be payable
to the Employee in equal semi-monthly installments and shall be subject to such
payroll and withholding deductions as may be required by law.

 

- 4 -



--------------------------------------------------------------------------------

B. PERFORMANCE BONUS. The Board of Directors of Southwest (or the Compensation
Committee thereof) may grant a Performance Bonus to the Employee, in addition to
his Base Salary, at such times and in such amounts as such Board (or Committee)
may determine.

 

C.

DEFERRED COMPENSATION. In addition to the Base Salary provided for in
Paragraph IV-A above, Southwest shall continue to set aside on its books, as
provided in Paragraph IV-C of each of the Old Contracts, a special ledger
Deferred Compensation Account (the “Account”) for the Employee, and shall credit
thereto Deferred Compensation determined as hereinafter provided. (Southwest at
its election may fund the payment of Deferred Compensation by setting aside and
investing such funds as Southwest may from time to time determine. Neither the
establishment of the Account, the crediting of Deferred Compensation thereto,
nor the setting aside of any funds shall be deemed to create a trust. Legal and
equitable title to any funds set aside shall remain in Southwest, and the
Employee shall have no security or other interest in such funds. Any funds so
set aside or invested shall remain subject to the claims of the creditors of
Southwest, present and future.) For each full or partial calendar year as the
Employee shall remain in the employment of Southwest under this Agreement,
Deferred Compensation shall accumulate in an amount equal to any contributions
(including forfeitures but excluding any elective deferrals actually returned to
the Employee) which would otherwise have been made by Southwest on behalf of the
Employee to the Southwest Airlines Co. Profitsharing Plan and Southwest Airlines
Co. 401(k) Plan, but which exceed the amount permitted to be so contributed due
to the limitations under Sections 415(c) (the “415(c) Excess Amount”) and
401(a)(17) of the Internal Revenue Code. If Employee’s employment shall
terminate prior to December 31 of any calendar year, Deferred Compensation shall
nonetheless accumulate for such year to the

 

- 5 -



--------------------------------------------------------------------------------

 

extent that Employee is otherwise entitled to an allocation of the “Company
Contribution” to the Southwest Airlines Co. ProfitSharing Plan for such year in
accordance with the terms of the ProfitSharing Plan. In such case, Deferred
Compensation shall be calculated for such year as provided above. Employee
hereby elects not to invest the 415(c) Excess Amount in Southwest’s 2005 Excess
Benefit Plan (or any successor plan) during the term of this Agreement.

The Deferred Compensation credited to the Account (including the Interest
hereinafter provided) shall be paid to the Employee (or to the executors or
administrators of his estate) at the rate of $200,000 per calendar year (subject
to such payroll and withholding deductions as may be required by law),
commencing with the calendar year following the year in which (i) the Employee
shall attain the age of eighty-two (82) or (ii) the Employee’s employment with
Southwest shall terminate (whether such termination is under this Agreement or
otherwise and whether it is before, on or after the expiration of the initial
term set forth in Paragraph III-A above, and irrespective of the cause thereof),
whichever shall occur later, and continuing until the entire amount of Deferred
Compensation and Interest credited to the Account shall have been paid. Although
the total amount of Deferred Compensation ultimately payable to the Employee
hereunder shall be computed in accordance with the provisions set forth above,
there shall be accrued and credited to the Account, beginning on January 1, 2007
(if not so accrued and credited pursuant to the Old Contracts, and if so accrued
and credited, then beginning on January 1, 2008) and continuing annually
thereafter until the entire balance of the account has been distributed (whether
such distribution takes place during the term of this Agreement or thereafter),
amounts equal to simple interest at the rate of ten percent (10%) per annum,
compounded annually

 

- 6 -



--------------------------------------------------------------------------------

(“Interest”), on the accrued and unpaid balance of the Deferred Compensation
credited to the Account as of the preceding December 31. The Deferred
Compensation and Interest to be paid in any one calendar year shall be paid on
the first business day of such calendar year; provided, however, that if the
event triggering commencement of payment of Deferred Compensation and Interest
is Employee’s termination of employment with Southwest, payment of the first of
such annual Deferred Compensation and Interest payments shall be deferred to the
extent necessary to cause such payment to comply with the six month deferral
rule described in Section 409A(a)(2)(B) of the Internal Revenue Code if Employee
at his termination of employment with Southwest is a “specified employee” within
the meaning of such section. No right, title, interest or benefit under this
Paragraph IV-C shall ever be liable for or charged with any of the torts or
obligations of the Employee or any person claiming under him, or be subject to
seizure by any creditor of the Employee or any person claiming under him.
Neither the Employee nor any person claiming under him shall have the power to
anticipate or dispose of any right, title, interest or benefit under this
Paragraph IV-C in any manner until the same shall have been actually distributed
by Southwest.

Except with respect to the 415(c) Excess Amount elections, Paragraph IV-C of
each of the Old Contracts is hereby amended and restated to conform to the
provisions set forth herein.

 

D. DISABILITY INSURANCE. During the term of this Agreement, Southwest shall
provide long term disability insurance providing for payment, in the event of
disability of the Employee, of $10,000 per month to age eighty-two (82). Except
as to amounts payable, the terms and conditions of such policy shall be
identical, or substantially similar, to the disability insurance provided by
Southwest for its other officers as of the date of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

E. MEDICAL AND DENTAL EXPENSES. During the term of this Agreement, the Employee
shall remain eligible to participate in any medical benefit plan or program that
Southwest makes available to its employees generally. Upon termination of his
employment with Southwest, the Employee shall be eligible to participate in any
non-contract retiree medical benefit plan or program that Southwest may then
make available to its retirees generally. Southwest shall reimburse the Employee
for all his out-of-pocket expenses (including specifically all premiums and
deductibles) that the Employee may incur for himself and his spouse under any
such Southwest plan or program during the term of this Agreement.

 

F. STOCK OPTION GRANT. In connection with its approval of the terms of this
Agreement on July 19, 2007, the Compensation Committee of the Board of Directors
granted to the Employee ten-year options to purchase 60,000 shares of its common
stock. Such options were granted pursuant to the Company’s 2007 Equity Incentive
Plan and became exercisable with respect to 100% of the shares of Common Stock
covered thereby on the date of grant. Such options shall be incentive stock
options to the maximum extent permissible under the terms of the 2007 Equity
Incentive Plan. The exercise price of such options shall be the fair market
value of Southwest’s common stock on July 19, 2007 or the date of approval of
the form of this Agreement by the Compensation Committee, whichever is higher.

 

G.

OTHER BENEFITS. The Employee shall be eligible to continue to participate in all
employee pension, profit-sharing, stock purchase, group insurance and other
benefit plans or programs in effect for Southwest managerial employees generally
to the extent of and in

 

- 8 -



--------------------------------------------------------------------------------

 

accordance with the rules and agreements governing such plans or programs, so
long as same shall be in effect, with full service credit where relevant for the
Employee’s prior employment by Southwest. Southwest shall reimburse the Employee
for reasonable expenses incurred by him in the performance of his duties and
responsibilities hereunder. The Employee shall be entitled to vacation of three
(3) weeks per year or such longer period as may be established from time to time
by Southwest for its managerial employees generally.

V. TERMINATION PROVISIONS

 

A. EXPIRATION OR DEATH. The Employee’s employment hereunder shall terminate on
July 15, 2013 (or such later date to which the term of this Agreement may be
extended by consent of the parties hereto, in either case without prejudice to
the Employee’s privilege to remain an employee of Southwest thereafter), or upon
the Employee’s death, whichever shall first occur, without further obligation or
liability of either party hereunder, except for Southwest’s obligation to pay
Deferred Compensation as provided in Paragraph IV-C of this Agreement.

 

B. TERMINATION FOR CAUSE. Southwest may terminate the Employee’s employment
hereunder upon the determination by a majority of its whole Board of Directors
that the Employee has willfully failed and refused to perform his duties and to
discharge his responsibilities hereunder. Such determination shall be final and
conclusive. If the Board of Directors of Southwest makes such determination,
Southwest may (a) terminate the Employee’s employment, effective immediately or
at a subsequent date, or (b) condition his continued employment upon the
circumstances and place a reasonable limitation upon the time within which the
Employee shall comply with such considerations or requirements. If termination
is so effected, Southwest shall have no further liability to the Employee
hereunder except for the obligation to pay Deferred Compensation as provided in
Paragraph IV-C hereof.

 

- 9 -



--------------------------------------------------------------------------------

C. TERMINATION FOR DISABILITY. Southwest may terminate the Employee’s employment
hereunder on account of any disabling illness, hereby defined to include any
emotional or mental disorders, physical diseases or injuries as a result of
which the Employee is, for a continuous period of ninety (90) days, unable to
perform his duties hereunder. Southwest shall give to the Employee ninety
(90) days’ notice of its intention to effect such termination pursuant to this
Paragraph V-C. If, within such notice period, the Employee shall have recovered
from his disability sufficiently well to resume performance of his duties
(although still undergoing treatment or rehabilitation), Southwest shall not
have the right to effect such termination. If such disabling illness occurs as a
result of a job-related cause, Southwest shall continue to pay the Employee
regular installments of his Base Salary in effect at the time of such
termination for the remainder of the term of this Agreement in accordance with
Southwest’s regular payroll practices; provided that, payment shall be deferred
to the extent necessary to cause such payment to comply with the six month
deferral rule described in Section 409A(a)(2)(B) of the Internal Revenue Code if
Employee at his termination of employment with Southwest is a “specified
employee” as defined in such section. It is expressly understood and agreed,
however, that any obligation of Southwest to continue to pay the Employee his
Base Salary pursuant to this Paragraph V-C shall be reduced by the amount of any
proceeds of long-term disability insurance provided for the Employee pursuant to
Paragraph IV-D above, and shall also be reduced by the amount of the proceeds of
any worker’s compensation or other benefits which the Employee receives as a
result of or growing out of his disabling illness.

 

- 10 -



--------------------------------------------------------------------------------

D. CHANGE OF CONTROL TERMINATION. In the event of any change of control of
Southwest, the Employee may, at his option, terminate his employment hereunder
by giving to Southwest notice thereof no later than sixty (60) days after the
Employee shall have determined or ascertained that such change has occurred,
irrespective whether Southwest shall have purported to terminate this Agreement
after such event but prior to receipt of such notice. If termination is so
effected, upon termination Southwest shall pay the Employee as “severance pay” a
lump sum equal to (i) $750,000 plus (ii) an amount equal to the unpaid
installments of his Base Salary in effect at the time of such termination for
the remaining term of this Agreement; provided, however, that if Employee is at
his termination of employment with Southwest a “specified employee” within the
meaning of Section 409A(a)(2)(B) of the Internal Revenue Code, payment of the
“severance pay” shall be deferred to the extent necessary to cause such payment
to comply with the six month deferral rule described in such section. If
termination is so effected, Southwest shall have no other further liability to
the Employee hereunder except for its obligation to pay Deferred Compensation as
provided in Paragraph IV-C above. For purposes of this Paragraph V-D, a “change
of control of Southwest” shall be deemed to occur if (i) a third person,
including a “group” as determined in accordance with Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the beneficial owner of shares of
Southwest having twenty percent (20%) or more of the total number of votes that
may be cast for the election of directors of Southwest, or (ii) as a result of,
or in connection with, any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (herein called a “Transaction”), the persons who
were directors of Southwest before the Transaction shall cease to constitute a
majority of the Board of Directors of Southwest or any successor to Southwest.

 

- 11 -



--------------------------------------------------------------------------------

E. VOLUNTARY TERMINATION. The Employee’s employment hereunder shall terminate
forthwith upon his resignation and its acceptance by Southwest, without further
obligation or liability of either party hereunder, except for Southwest’s
obligation to pay Deferred Compensation as provided in Paragraph IV-C above.

 

F. TERMINATION OF EMPLOYMENT GENERALLY. For purposes of any payment under this
Agreement: (i) from Employee’s Deferred Compensation Account, (ii) of Employee’s
Base Salary due to a disabling illness occurring as a result of a job-related
cause, or (iii) of “severance pay” following a “Change of Control of Southwest,”
any of which Employee becomes entitled to receive on account of his termination
of employment, such termination of employment shall be deemed to refer only to a
termination of employment that constitutes a “Separation from Service.” For this
purpose, “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Employee for
Southwest and all Affiliates to 20% or less of the average level of bona fide
services performed by the Employee for Southwest and all Affiliates (whether as
an employee or an independent contractor) in the immediately preceding
thirty-six (36) months. For purposes of this paragraph, the term “Affiliate”
means each entity that would be considered a single employer with Southwest
under Section 414(b) or Section 414(c) of the Internal Revenue Code, except that
the phrase “at least 50%” shall be substituted for the phrase “at least 80%” as
used therein.

 

- 12 -



--------------------------------------------------------------------------------

VI. MISCELLANEOUS

 

A. ASSIGNABILITY, ETC. The rights and obligations of Southwest hereunder shall
inure to the benefit of and shall be binding upon the successors and assigns of
Southwest; provided, however, Southwest’s obligations hereunder may not be
assigned without the prior approval of the Employee. This Agreement is personal
to the Employee and may not be assigned by him.

 

B. NO WAIVERS. Failure to insist upon strict compliance with any provision
hereof shall not be deemed a waiver of such provision or any other provision
hereof.

 

C. AMENDMENTS. This Agreement may not be modified except by an agreement in
writing executed by the parties hereto.

 

D. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given to the person
affected by such notice when personally delivered or when deposited in the
United States mail, certified mail, return receipt requested and postage
prepaid, and addressed to the party affected by such notice at the address
indicated on the signature page hereof.

 

E. SEVERABILITY. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof.

 

F. COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute a single instrument.

 

G. ENTIRE AGREEMENT. This Agreement contains all of the terms and conditions
agreed upon by the parties hereto respecting the subject matter hereof, and all
other prior agreements, oral or otherwise, regarding the subject matter of this
Agreement shall be deemed to be superseded as of the date of this Agreement and
not to bind either of the parties hereto.

 

- 13 -



--------------------------------------------------------------------------------

H. GOVERNING LAW. This Agreement shall be subject to and governed by the laws of
the State of Texas.

IN WITNESS WHEREOF, the Employee has set his hand hereto and Southwest has
caused this Agreement to be signed in its corporate name and behalf by the
Chairman of the Compensation Committee of the Board of Directors who is
thereunto duly authorized, all as of the 20th day of November 2008.

 

SOUTHWEST AIRLINES CO. By:   /s/ Gary C. Kelly   Gary C. Kelly, Chief Executive
Officer THE EMPLOYEE   /s/ Herbert D. Kelleher  

Herbert D. Kelleher

 

Address: P.O. Box 36611

Dallas, Texas 75235-1611

 

- 14 -